Title: To Thomas Jefferson from Joseph Loring, 31 January 1809
From: Loring, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        
                     
                  
                  In obedience to a Vote of the subscribing Officers to the resolves passed, at a meeting of the Officers of the Legionary Brigade 1st Division Massts. Militia on the 31st. January 1809. We have the honour to enclose you a copy, and tender you our personal respects.—
                  We are Sir Your Most Obedient and very humble Servants
                  
                     
                        
                           Committee — 
                           {
                           Joseph Loring Junr. Chair.
                           
                        
                        
                           Samuel Hewes— 
                     
                           
                        
                        
                           Thos Howe 
                           
                           
                        
                        
                           John Binney
                           
                           
                        
                        
                           Thos Badger
                           
                           
                        
                     
                  
                  
                Enclosure
                                    
                     
                        
                     
                     At a meeting of Officers of the Legionary Brigade, convened this Evening in pursuance of Public Notice, at Association Hall, Elm Street, for the express purpose of considering at this alarming Crisis of our national concerns, certain publick expressions tending to the discredit and dishonour of the Militia, and dangerous in their tendency, to the safety, protection and defence of the United States.—
                     Whereas there has been assertions & insinuations made in various Towns in this Commonwealth that “The militia when called on by proper authority, will not come out to enforce the Laws”—and whereas such assertions, insinuations and certain resolutions are derogatory to the Known Fidelity & attachment of the Militia to their Country, its Constitutions & Laws at all times & in all events & under all circumstances, since the establishment of our national Independence, and even before that period; as the plains of Lexington & the heights of Charlestown in 1775 will fully testify & prove.—
                     And whereas the confidence of the Government is fixed in their reliance on the Militia, in the first moments of alarm and danger—and that confidence & that reliance has been fully realized in several instances of peril in this Commonwealth, & in other parts of the Union, where Rebellion, insurrection & treason have bid defiance to the Laws & put at hazard the lives & property of the peaceable citizens; which treason, insurrection & rebellion have been surpressed by the ordinary powers of the Government & the instrumentality of the Militia.— Therefore.—
                     Resolved.—That every attempt to alienate the Militia from their just allegiance to their Country, is insulting to the Government, injurious to the rights and liberties of the people, dangerous to the quiet possession of honest property, and even hazardous to life itself.—
                     Resolved—That as officers holding commissions in the Legionary Brigade 1st. Division Masst. Militia, who have been qualified to act under the authority of the State, by taking a solemn oath of Allegiance & fidelity to the Commonwealth and United States, to support the Constitutions & Laws made pursuant thereto, do, upon their oaths & honours declare to their Fellow Citizens & to the world, that they view with indignation & abhorrence every attempt to disaffect the Militia from their Known and uniform attachment and fidelity, as American citizen Soldiers, to their Country, its Constitutions, its Governments and its Laws—And in the Solemn, impressive and feeling language of our Country’s Hero and departed chief we will “frown indignantly on the first attempt” of any man or sett of men “to alienate any portion of our fellow Citizens,” especially that important portion of the strength & defence of our Country the Militia from their Government & its Laws.—
                     Resolved—That as officers of the Militia, we are proud to declare our attachment to the Constitution, the laws, and the Union of the States; and the fullest confidence in our fellow citizen Soldiers, whom we have the honor, by their Election, to command—that they will in times of danger and alarm, at the call of the Law, rally around the standard of their Country and protect and defend its Constitution, Laws, rights & liberties against foreign foes or domestick Traitors.—
                     Resolved—That as many of the Officers did in July 1807 with our fellow citizens in Town meeting assembled; when the savage & barbarous affair of the Chesapeake, was under consideration, agree to a Resolve, unanimously accepted by the Town, in the following words—Vizt:
                     “That we most sincerely approve the Proclamation and the firm and dispassionate course of Policy pursued by the President of the United States; and we will cordially unite with our fellow citizens in affording effectual support to such measures as our Government may further adopt, in the present crisis of our affairs.”—
                     We, therefore the subscribers, do now solemnly declare, as Citizen Soldiers, that we do heartily renew & agree to the above mentioned pledge.— 
                     Boston January 31. 1809—
                     
                         Thomas Badger Lt. Colo. Commdt.
                     
                         Jacob Stearns Major
                     	
                         Oliver Johonnot Major Artillery
                     
                         Jn Stoddes Major
                        
                         
                        Captains.
                     Joseph Loring Junr. Captain volunteer Infantry
                     Turner Crooker. Captain
                     Daniel Badger. Captain
                     Thos. Howe Captain Fusileers
                     Ebenr. Rhoades Capt.
                     
                        
                           
                              
                                    
                                 Captains
                              
                              
                                    
                                 Lieutenants
                              
                           
                           
                              John Binney Capt. Artillery
                              Nathan Parker Lieut. Artillery
                           
                           
                              Epes Ellery. Captain
                              Edward Hart Lieut
                           
                           
                              Joseph W Homer Capt.
                              Samuel Howe Lieut
                           
                           
                              Samuel Hewes Captain
                              Frink Roberts Lieut
                           
                           
                              Amos Binney Capt.
                              William Snow Lieut
                           
                           
                              Jacob Canterbury Capt.
                              Samuel Colburn Lieut
                           
                           
                              Barzilla Hudson Capt.
                              Benjl. Goodwin Lieut
                           
                           
                              
                              John S. Lillie Lieut
                           
                           
                              
                              James Ridgway Lieut Fusileers
                           
                           
                              
                              Josiah Cushing Lieut
                           
                        
                     
                     
                           
                           
                        Ensign
                     
                     
                           Simon Hastings Ensign
                     
                           Atherton T Pennimaw Ensn. Fusileers
                     
                           William Barry Ensign
                     
                           William Simonds Ensgn.
                     
                           James Alexander Ensign
                     
                           John S Perkins Ensign
                     
                        Oliver Johnnot Presiding Officer
                     
                     
                        A true Copy—Attest
                        Samuel Hewes Secretary
                     
                  
                  
               